PER CURIAM.
This case involves authorization and payment for past and future medical care for a workers’ compensation claimant. The Judge of Compensation Claims (JCC) erroneously relied on section 440.13(3)(d), Florida Statutes (Supp.1994), because this section applies only to requests from doctors for referrals to other doctors and not to requests by employees. Wal Mart Stores, Inc. v. Mann, 690 So.2d 649 (Fla. 1st DCA 1997). The error is harmless because competent substantial evidence supports the order without regard to section 440.13(3)(d). See § 440.13(2)(c), Fla. Stat. (Supp.1994); Mehrer v. Creative Hairdressers, Inc., 659 So.2d 333 (Fla. 1st DCA *1461995); Miller v. State Dep’t of Transp., 679 So.2d 854 (Fla. 1st DCA 1996).
AFFIRMED.
BARFIELD, C.J., and ERVIN and KAHN, JJ., concur.